The Court orders that a special panel shall be convened pursuant to Administrative Order No. 1996-4 to resolve the conflict between this case and Cooper v Wade, 218 Mich App 649 (1996).
The Court further orders that the opinion on rehearing released November 26, 1966, is hearby vacated.
The appellant shall file a supplemental brief within 28 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.